DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 2, 4, 6-7, 11, 14, 21-23, 98 and 102-103 are currently pending which includes the following claim renumberings: 
Claim 9 was renumbered as claim 11.
Claim 11 was renumbered as claim 14.
Claims 12-14 were renumbered as claims 21-23, respectively.
Claims 4, 7 and 11 are objected to.
Claim 14 and 102-103 are allowed.
Claims 1, 2, 6, 21-23, and 98 are rejected.

Response to Amendment/Arguments
The Amendment filed 1/4/2021 is not compliant with the requirements of 37 CFR 1.121(c) because canceled claim 5 contains text in the form of a period; however, because the reply appears bona fide the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification/Drawings
The objection of the specification and drawings for containing blurry structures and/or text has been overcome by the amendment correcting said informalities. The objection has been withdrawn. 

Objection to the Claims
The objection of claim 1 for informalities has been overcome by the amendment correcting said informalities. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 12-13 (renumbered as 21-22) under 35 USC 112 has been overcome by the amendments to said claims. The limitation “binds to” was replaced with “is capable of binding to”, thereby converting the process step to a functional limitation of the claimed compound(s).  The rejection has been withdrawn.
The rejection of claim 6 under 35 USC 112(d) has been overcome by the changing the claim dependency from claim 2 to claim 1. The rejection has been withdrawn.
The rejection of claim 11 (renumbered as claim 14) under 35 USC 112(d) has been overcome by rewriting the claim in independent form. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1, 2, and 12-14 (wherein claims 12-14 were renumbered 21-23) under 35 USC 102 for being anticipated by Registry No. 959694-76-9, 
    PNG
    media_image1.png
    159
    226
    media_image1.png
    Greyscale
, has not been overcome. Applicant argues that R3/R4 cannot be attached to X1 in formula I, 
    PNG
    media_image2.png
    412
    356
    media_image2.png
    Greyscale
. This is not persuasive because the broadest reasonable interpretation of formula I is that R3/R4 can be attached at the 2-, 4-, and/or 6-positions. Formula I shows R3 and R4 attached to the ring using bonds that signify variable attachment. Interpreting Formula as limiting R3/R4 to the 2- and 6-positions would be an unreasonably narrow claim construction. If Applicant had intended R3/R4 to be limited in such a manner, then R3/R4 would not have been drawn using variable attachments bonds. As an example, R5 and R6 are drawn as being attached to specific positions (i.e., the 3- and 5-positions) as opposed to having variable attachment. Similarly, R3 and R4 may be drawn with bonds attached to specific positions, such as the 2- and 6-positions, if Applicant wishes to limit the structure in such a way. The rejection is maintained.
The rejection of claims 1, 4, and 12-14 (wherein claims 12-14 were renumbered 21-23) under 35 USC 102 for being anticipated by Registry No. 872041-80-0, 
    PNG
    media_image3.png
    222
    232
    media_image3.png
    Greyscale
, has been overcome by the amendment limiting R5 and R6 (previously “halogen”) to Cl or F, thereby excluding the bromo-substituted prior art compound. The rejection is withdrawn. 
35 USC § 103 Rejection
The rejection of claim 98 under 35 USC 103 for being obvious over Registry No. 872041-80-0 in view of Konishi et al. has been overcome by the amendment limiting R5 and R6 (previously “halogen”) to Cl or F. The rejection has been withdrawn. 

Double Patenting Rejection
The terminal disclaimer filed on 9/2/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,926,280 and US 10,202,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1, 6, 7, 9, 12-14 and 98 (current claims 1, 6, 7, 11, 21-23 and 98) for nonstatutory obvious double patenting over US 9,926,280 has been overcome by terminal disclaimer. The rejection has been withdrawn. 
The rejection of claims 1, 6, 7, 9, 11-14 and 98 (current claims 1, 6, 7, 11, 14, 21-23 and 98) for nonstatutory obvious double patenting over US 10,202,355 has been overcome by terminal disclaimer. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by STN Database Registry Entry No. 959694-76-9 [Entered STN: 28 Dec  2007].
Registry Entry No. 959694-76-9 discloses the compound 
    PNG
    media_image4.png
    311
    452
    media_image4.png
    Greyscale
 and a composition thereof in unbuffered water (p. 2, solubility data). This anticipates the instant invention as follows:
Claim 1, drawn to a compound of Formula I, 
    PNG
    media_image5.png
    279
    225
    media_image5.png
    Greyscale
, wherein R7 is C=O, R8 is H, the wavy bond is a single bond, R9 is H, R3 and R4 are selected from H (i.e., absent) and alkoxy, R5 and R6 are halogen, X1 is CH and R0 is alkyl.
Claim 2, wherein R7 is C=O.
Claims 21-22, wherein the compound inherently is capable of binding to APP and/or to BACE or a complex of both.
Claim 23, wherein a formulation comprises said compound in water, which is a pharmaceutically acceptable carrier.


Claims 1, 6, 21-23, and 98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Malamas et al. US 2007/0027199 A1. 
Malamas et al. teaches compounds of formula (I), 
    PNG
    media_image6.png
    264
    156
    media_image6.png
    Greyscale
(e.g., claim 1), such as
    PNG
    media_image7.png
    239
    192
    media_image7.png
    Greyscale
wherein R4 and R5 are 3- and 5-chloro (e.g., Example 98 and claim 9 at page 33) and pharmaceutical compositions thereof comprising a pharmaceutically acceptable carrier (e.g., claims 15 and 20). In a preferred embodiment the pharmaceutical composition is in unit dosage form, wherein “the composition is sub-divided in unit dose containing appropriate quantities of the active ingredient; the unit dosage forms can be packaged compositions” ( para. 219), which embodiment effectively describes a kit containing the pharmaceutical composition(s). Accordingly, Malamas anticipates the claimed invention as follows:
Claim 1, drawn to a compound of Formula I, 
    PNG
    media_image5.png
    279
    225
    media_image5.png
    Greyscale
, wherein R7 is C-NH2, R8 is alkyl, the wavy bond is a double bond, R9 is absent, R3 and R4 are absent, R5 and R6 are halogen, X1 is CH and R0 is cycloalkyl.
Claim 6, drawn to a compound of formula II, 
    PNG
    media_image8.png
    246
    197
    media_image8.png
    Greyscale
.
Claims 21-22, wherein the compound is inherently capable of binding to APP and/or to BACE (e.g., see paragraph 6 “inhibitors of β-secretase”).
Claim 23, wherein a formulation comprises a pharmaceutically acceptable carrier.
Claim 98, wherein a kit comprises one or more containers (a.k.a. packages) containing said compound.

Allowable Subject Matter
Claims 14 and 102-103 are allowed. Claims 4, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626